Wilkins, J.
The defendant’s conviction under G. L. c. 272, § 29 (1984 ed.), of possessing an obscene film entitled “Sorority Sweethearts” with intent to disseminate it received a mixed review in the Appeals Court. Commonwealth v. Dane Entertainment Servs., Inc., 19 Mass. App. Ct. 573 (1985). Two Justices, with whom we agree, concluded that the conviction *198should be reversed because the judge failed to charge the jury that the context in which the film was shown should be considered in deciding whether it depicted “sexual conduct in a patently offensive way.” G. L. c. 272, § 31. A dissenting Justice concluded that the judge’s instructions, considered in their entirety, were adequate. Commonwealth v. Dane Entertainment Servs., Inc., supra at 583-584 (Greaney, C.J., dissenting). We allowed the Commonwealth’s application for further appellate review.
We agree, as did the dissenting Justice (id. at 584 n.4), with the Appeals Court’s disposition of other issues likely to recur on retrial. Some of these issues are presented and discussed in this same defendant’s appeal in Commonwealth v. Dane Entertainment Servs., Inc. (No. 2), post 201 (1986), involving a different motion picture.
In this opinion we need only discuss the judge’s failure to charge the jury that the context in which the film was shown was relevant and material to their deliberations. We set forth in the margin the defendant’s requested instruction concerning the importance of context to the element of offensiveness.1
To avoid constitutional problems, obscenity must be precisely defined for the trier of fact. Miller v. California, 413 U.S. 15, 23-24 (1973). Commonwealth v. United Books, Inc., 389 Mass. 888, 901 (1983). Although showing a film only to consenting adults is not a defense to a charge of possessing or disseminating obscene material, whether sexual conduct is presented in a patently offensive way must be determined in light of the context in which the film is shown. See id. at 898; Commonwealth v. Plank, 378 Mass. 465, 469 (1979). The requested charge on “context” should have been given precisely for the reasons the Appeals Court gives in its opinion. Common*199wealth v. Dane Entertainment Servs., Inc., 19 Mass. App. Ct. at 577-578.
The dissenting Justice reluctantly grants that context is an appropriate consideration, but he suggests that here the omission was not reversible error, in effect because it could not have mattered in the case of a film of this irredeemable character. Id. at 582-584. The jury heard evidence of the context in which the film was shown. It heard argument from counsel about that context. Despite the defendant’s request, however, the jury did not hear from the judge that the law regarded as significant the context in which the film was shown. A defendant who makes an appropriate request is entitled to a proper instruction to clarify one of the essential elements of the definition of obscenity. We are most reluctant to credit the idea that, in such a case, an appellate judge (even if he or she lived in the county in which the crime allegedly occurred) could accurately determine that the failure to give, in some form of words, an appropriate, requested instruction was inconsequential to the jury’s verdict. We thus join the Appeals Court in reversing the judgment.

Judgment reversed.


Verdict set aside.


 “The issue of patent offensiveness should be decided in context. The jury should consider not only the films themselves but also the circumstances under which they are to be disseminated. These circumstances include the nature and location of the business offering the films, notice to prospective patrons, and precautions, if any, to ensure that unwilling patrons will not be exposed to such films unwillingly.”